Name: Commission Regulation (EEC) No 3593/89 of 30 November 1989 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables
 Type: Regulation
 Subject Matter: marketing;  prices;  plant product;  technology and technical regulations
 Date Published: nan

 Official Journal of the European Communities 1 . 12. 89No L 350/60 COMMISSION REGULATION (EEC) No 3593/89 of 30 November 1989 amending Regulation (EEC) No 3587/86 fixing the conversion factors to be applied to the buying-in prices for fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 119/89 (2), and in particular Article 16 (4) thereof, Whereas Commission Regulation (EEC) No 3587/86 (3), as last amended by Regulation (EEC) No 1822/89 (4), fixes the conversion factors permitting the calculation of the prices at which products with characteristics differing from those of products used for the fixing of the basic and buying-in prices are bought in ; Whereas information gathered on the agronomic charac ­ teristics of the Empire variety enable it to be concluded that it is not a large-fruit variety of apple ; whereas Commission Regulation (EEC) No 920/89 of 10 April 1989 laying down quality standards for carrots, citrus fruit and dessert apples and pears and amending Commission Regulation No 58 (^ as amended by Regulation (EEC) No 3375/89 (*), establishes this new classification ; whereas that variety should also be deleted from the list of varieties of large dessert apples in Annex X to Regulation (EEC) No 3587/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Annex X of Regulation (EEC) No 3587/86 is hereby amended as follows :  The variety 'Empire' is deleted from the list of varieties of large dessert apples. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels. 30 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 118, 29. 4. 1989, p. 12. O OJ No L 334, 27. 11 . 1986, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 37. (*&gt; OJ No L 97, 11 . 4. 1989, p, 19 . (*) OJ No L 325, 10. 11 . 1989, p. 23.